Citation Nr: 1212225	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  08-04 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) with the Army National Guard from August to September 1991.  He served on active duty from January 1997 to April 1997, from February 2003 to January 2004, and from October 2004 to March 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which in pertinent part denied service connection for lumbar strain, claimed as degenerative disc disease. 

The Veteran testified before the undersigned at a September 2010 hearing at the RO.  The hearing transcript is of record. 

In March 2011, the Board remanded the claim for additional development.  

The Veteran submitted additional evidence following the last adjudication by the agency of original jurisdiction (AOJ).  The Veteran waived his right to review by the AOJ, and the decision results in a full grant of the benefit sought.  The Board may consider the evidence in the first instance.  

The issue of entitlement to a total disability rating based upon individual unemployability was referred for adjudication in the March 2011 Board remand.  This issue has yet to be adjudicated.  The issue of entitlement to TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A low back disability was not identified on the examination when the Veteran was accepted for active service in October 2004.  

2.  Degenerative disc disease of the lumbar spine clearly and unmistakable pre-existed service beginning in October 2004, but there is not clear and unmistakable evidence that it was not aggravated.  

3.  Current degenerative disc disease is related to injuries in active service.



CONCLUSION OF LAW

The criteria for service connection for a low back disability, diagnosed as degenerative disc disease of the lumbar spine, are met.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claim for service connection, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


Laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may also be established on a presumptive basis for certain disabilities, including degenerative disc disease, that were manifested following service.  38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111.

According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1).

Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.  

A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Factual Background

Private medical records, dated in March 1987, reflected that the Veteran sought treatment for a thoracic spine contusion after a bicycle injury.  X-rays of the thoracic spine were negative.  

There are no service treatment records pertaining to the period of ACDUTRA in 1991.

The Veteran underwent a physical examination in December 1996 prior to his initial period of active service.  He denied having recurrent back pain and no musculoskeletal abnormalities were found during clinical examination.  

In May 1999, the Veteran had a MRI of his lumbar spine following a motor vehicle accident.  It was interpreted as showing a small bulge at L3-L4, protrusion at L4-L5, and bulge at S1.  

The Veteran was reexamined for entrance into his second period of active service, in February 2003.  He again denied having or ever having recurrent back pain.  No abnormalities were noted upon clinical examination.  

A pre-deployment questionnaire and evaluation completed in October 2004, shows no findings referable to a back disability.  In January 2005, the Veteran reportedly injured his back after catching a large fuel tank.  He reported a history of degenerative disc disease and low back pain.  Clinical examination showed tenderness in the mid lumbar area and left paravertebral muscles.  Patrick test and straight leg test were negative.  He demonstrated decreased range of motion due to pain.  The examiner assessed lumbar strain.  He placed the Veteran on profile for the next two weeks.  

During a March 2005 examination, the Veteran complained of back pain.  No musculoskeletal findings were made during clinical evaluation.  

The Veteran was reexamined in June 2005.  On one section of his reported medical history, he denied having recurrent back pain or any back problem.  However, in another section it was reported that he had disc disease at L4, L5, and S1.  No musculoskeletal findings were made during clinical evaluation.  

In July 2005, the Veteran demonstrated forward flexion of the spine to 110 degrees.  

Service records from the Ireland Army Community Hospital (IACH), dated in February 2006, show that the Veteran complained of low back pain after slipping while exiting his truck.  He described 8/10, constant, sharp low back pain with stiffness.  This radiated down his left leg.  The examiner assessed low back pain with radiculopathy involving the left lower extremity.  A few days later the Veteran presented to the emergency room with complaints of low back pain radiating to the left front lower quadrant.  He was suspected of having a muscle strain.  

Private medical records, dated in March 2006, show that the Veteran complained of continuing low back pain that had increased during the past three weeks with spasms in both legs.  An MRI showed the following: mild herniation of the L4-L5 disc to the left with nerve root impingement; degenerative disc disease of L4-L5 and L5-S1; and bulging of the L5-S1 disc.      

The Veteran underwent a VA lumbar spine examination in July 2006.  He reported having an MRI since his discharge from service that showed bulging discs at L4-L5 and S1.  He had refused surgery.  He wore a back brace and had had epidural injections on three occasions.  He initially hurt his back during boot camp and his most recent injury occurred while catching a large fuel tank.  Since his initial back injury, he had been more susceptible to back strain.  He also reported being involved in a motor vehicle accident in 1998 and that degenerative disc disease was found upon subsequent examination. 

Clinical examination showed normal posture.  He demonstrated a full range of motion of flexion of the lumbar spine.  He reported pain at the end of lumbar extension motion.  Neurological examination was normal.  X-rays of the lumbar spine were within normal limits.  The examiner diagnosed degenerative disc disease based upon reported history.  He stated that currently there was insufficient clinical evidence to warrant a diagnosis of acute or chronic lumbar spine disorder.  

VA treatment records, dated in September 2006, reflect that the Veteran twice sought emergency room treatment for low back pain.  He was assessed as having bulging discs at L4-L5 and L5-S1.  

In October 2006, the Veteran reported that he had a low back disability and was currently seeking medical treatment for it.  

In June 2007, a VA MRI showed mild multilevel degenerative disc disease being most prominent at L4-L5.  

In February 2008, the Veteran reported that he underwent a lumbar discectomy.  He reported that ever since the in-service fuel tank accident he had had low back pain.  He reported having lumbar back strains since 1991.  

An X-ray of the lumbar spine in February 2008 was interpreted as normal. 

VA reexamined the Veteran in April 2009.  The examiner reviewed his treatment history.  He reported injuring his back during service in 1997 and seeking medical treatment.  He had recently undergone back surgery that resolved his radiopathic symptoms, but increased his back pain.  He had not found effective pain relief measures.  

Clinical examination showed a normal posture and spinal curvature.  The Veteran had a restricted range of motion in his lumbar spine.  Neurological examination was mostly normal with the exception of absent knee jerk, bilaterally.  The examiner diagnosed central paracentral disc herniation at L4-L5 with superimposed spinal stenosis and status post bilateral microsurgical discectomy at L4-L5.  

The examiner did not explicitly state an opinion.  However, he reported that the Veteran had a history of heavy lifting in civilian and military settings.  He assessed the January 2005 injury as acute and noted a history of degenerative disc disease associated with the 1998 motor vehicle accident.  

At the September 2010 hearing, the Veteran reported initially injuring his back during ACDUTRA exercises in 1991 and that he did not complete his basic training, and was released.  He rejoined the National Guard in 1996 and eventually completed basic training from January to April 1997.  He again had back strain during training.  He was involved in a motor vehicle accident in 1999 and an MRI of his lumbar spine that showed degenerative disc disease.  His physician informed him that it was related to a prior injury and aggravated by the accident.   

The Veteran reported that he re-injured his back in January 2005 after catching a falling fuel tank.  He had had constant back pain since this injury.  However, his heart condition took precedence during medical treatment.  Following service, he had two back surgeries.  

In November 2010, the Veteran reported he attempted to locate the private medical records concerning his back treatment immediately following the 1999 motor vehicle accident.  He found a faxed copy of an MRI report.  As previously noted, it stated that he had a small bulge at L3-L4, protrusion at L4-L5, and bulge at S1.  

He recalled injuring his low back in July 1991.  He noted that he was discharged for an adjustment problem.  However, he reported that was on bedrest due to his back injury, and the drill sergeants believed he was malingering.  In February 1997, he reinjured his low back, but it manifested as groin and hip pain.  He asserted that if he had received a proper clinical examination for his back, a disability would have been apparent.  

After he injured his back in January 2005, his back pain became unmanageable.  He asserted that lumbar strains during his last period of service aggravated his preexisting back disability.  

In June 2011, VA reexamined the Veteran.  The examiner reviewed the claims file and interviewed the Veteran.  He reported initially injuring his back in 1991 during basic training.  Sometime in 1997, he reinjured his back while running through an obstacle course.  He was assessed as having a hernia from this injury.  In 1999, he learned that he had degenerative disc disease from an MRI taken for injuries sustained in a motor vehicle accident.  During active service in January 2005, he injured his back catching a fuel tank and had constant back pain since this injury.  

Clinical examination showed the Veteran to have normal posture and spinal curvature.  Forward flexion was to 84 degrees and extension was to 22 degrees.  There was evidence of pain during movement.  Neurological examination was normal.  

The examiner diagnosed failed post-laminectomy syndrome and mild degenerative disc disease of the lumbar spine.  He opined that the degenerative disc disease was manifested within a year of separation in March 2006.  He cited findings from the July 2007 VA MRI.  He also opined that back disability was clearly and unmistakably present prior to entrance into active service based upon the reported 1999 motor vehicle accident.  He concluded that it was not clearly and unmistakably aggravated during service.  He stated that the January 2005 injury may have aggravated it, but he could not express a definite opinion.  

In November 2011, the VA examiner provided a negative addendum opinion.  He stated that he reviewed the claims file and wanted to rescind his June 2011 opinion.  He noted that there were no contemporary findings of any back disorder during the Veteran's first three periods of service.  He noted the January 2005 back injury, but found subsequent medical records indicating that he did not have additional treatment for the injury.  He observed that the first instance of post service back treatment occurred in September 2006.  He concluded that there was not a continuity of symptomatology following service.  

The examiner also opined that degenerative disc disease manifested prior to the Veteran's deployments, as the Veteran described findings from a 1999 MRI.  He stated that the motor vehicle accident was "probably not the etiology"; rather a prior trauma or extended period of heavy labor was more likely etiologies.

The examiner stated that there was clear and unmistakable evidence that the back disability preexisted active service and was not aggravated during service.  He cited the Veteran's description of findings from the 1999 MRI.  He believed the January 2005 injury was an acute lumbar strain.  It involved spine muscles, rather than lumbar discs or joints.      

In December 2011, the Veteran asserted that there were factual errors made by the examiner in the July and November 2011 VA medical opinions.  He reported that during August and September 1991 ACDUTRA service he injured his back while completing an obstacle course and subsequent physical punishment for complaining about his back.  His superiors thought he was a malingerer and pressured him to quit.  He could not recall his specific injury during the January to April 1997 service, but remembered having back pain.  He injured his tailbone during combat exercises and had hip and groin pain (service treatment records document a complaint of groin pain).  Recent surgery relieved this pain.  

During service from February 2003 to January 2004, he reported that he had back soreness from riding on uneven dirt roads that jarred his back.  During his last period of service, he had experienced two back injuries.  One occurred in January 2005 when he caught a heavy fuel tank that was about to fall.  He immediately had severe back pain and sought medical attention.  However, the medical attention shifted to his heart condition and he did not received adequate treatment for his back pain.  He had another back injury about a year later when he slipped from his truck during an ice storm. 

The Veteran contended that the VA examiner was incorrect in stating that there were no sick call visits for back pain.  He observed that a September 2005 service treatment record showed he was denied a referral for back pain treatment.  He did not receive adequate treatment for his back pain until after separation.  

In January 2012, the Veteran again contended that the VA medical opinions were inadequate.  He stated that he had two separate back injuries during his last period of service, but the examiner treated them as occurring days apart instead of a year apart.  He also disagreed with the examiner's statement that he did not have a continuity of symptomatology of back pain following these injuries.  He recalled experiencing significant back pain following his January 2005 injury.  

He also reported that his private physician informed him that any subsequent back strain would aggravate preexisting degenerative disc disease.  He also expressed concern that some service treatment records may be missing.  His military physician informed that he should wait until separation and seek private treatment, and he did immediately after separation.  He reported that his back disorder had permanently increased in severity following his January 2005 injury.  

Analysis

Because no back disability was identified on the examinations when the Veteran was accepted for his periods of active service, the presumption of soundness is for application.  38 U.S.C.A. § 1111.  The question then becomes whether there is clear and unmistakable evidence that a low back disability pre-existed service and was not aggravated in service.

The May 1999 MRI documents the presence of a back disability after his first period of active service and before the last two periods of such service.  This constitutes clear and unmistakable evidence of a disability pre-existing the last two periods of service.

The Veteran has provided a variable history as to when his back disability began.  At time he has reported that it began during the period of ACDUTRA in 1991, during the first period of active service, or during boot camp in his last period of active duty.  Because of these inconsistencies, his reports are found to not be credible.

The records shows; however, that between the MRI findings in 1999, and the documented back injuries in 2005; the Veteran received little, if any treatment for a back disability.  Beginning with the 2005 injuries he was seen regularly, and degenerative disc disease was first documented.  Consistent with this record, the Veteran has reported a continuity of symptomatology since the 2005 injury.  His report is found to be credible.

The most recent VA examiner opined that there was clear and unmistakable evidence that the pre-existing disability was not aggravated during the last period of service.  This opinion was; however, premised on a finding that there was no evidence of a continuity of symptomatology after the 2005 injuries.  As just discussed; the record contains significant evidence of a continuity of symptomatology beginning in 2005.  Accordingly, the opinion is of little probative value.  There is no other probative medical opinion in this regard.

Given the level of disability demonstrated prior to the 2005 injuries and the level of disability after those injuries, it is not possible to conclude that there is clear and unmistakable evidence that there was no aggravation.  Accordingly, the presumption of soundness is not rebutted.

If the presumption of soundness is not rebutted, the claim is one for service connection, rather than one based on aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

With regard to the requirements for service connection; the VA examination reports dated in July 2006, April 2009, June and November 2011; document a current back disability, diagnosed as degenerative disc disease.  The service treatment records document in-service injuries and the Board has found that the record demonstrates a continuity of symptomatology since the in-service injuries.  Hence, the requirements for a successful claim for service connection have been demonstrated.

The evidence is in favor of the grant of service connection for a low back disability, diagnosed as degenerative disc disease.


ORDER

Service connection for a low back disability is granted.  



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


